DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. It should not be a copy of a claim, and should include more than one sentence.  

Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6 and 19 are objected to because of the following informalities:  
In claim 6, “the axis” lacks antecedent basis.     
In claim 19, “a second operating lever” should be --the second operating lever,-- per claim 12.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zabrocki et al. (DE 10 2006 059307).  
Regarding claim 1, Zabrocki discloses a low voltage switching device comprising: - one or more electric poles (1), each electric pole comprising one or more movable contacts (28) and one or more corresponding fixed contacts (29) adapted to be coupled to or uncoupled from each other; - a movable contact assembly comprising said mobile contacts and a main supporting and operating shaft (23) reversibly movable between a first contact position (Fig. 5), at which said movable contacts and said fixed contacts are uncoupled, a second contact position, at which said movable contacts and said fixed contacts are coupled, and a third contact position, at which said movable contacts and said fixed contacts are coupled and kept pressed (paragraph 0040); - an operating assembly comprising a handle mechanism having a handle (4) adapted to be reversibly moved by a user or a motor operated actuator (MOE) between a first, open, position and a second, closed, position; - a driving assembly (6, 7) operatively connected to said operating assembly and to said movable contact assembly and comprising a kinematic chain and at least a driving spring (10), said driving assembly reversibly moving said movable contact assembly following a movement of said operating assembly from said open position to said closed position, and vice-versa; wherein said driving assembly comprises a latching mechanism (12, 16) which is operatively coupled to said operating assembly and to said movable contact assembly, said latching mechanism interacting with said movable contact assembly and latching it in said first contact position during a first phase of the movement of said operating assembly between said first, open, position and said second, closed, position, then unlatching said movable contact assembly when said operating assembly is in an intermediate position between said first, open, position and said second, closed, position, thereby allowing the quick passage of said movable contact assembly from said first contact position to said third contact position in which said movable contacts and said fixed contacts are coupled and kept pressed (paragraph 0046).  
Regarding claim 2, Zabrocki discloses said movable contact assembly rotationally movable around an axis (24) between said first, second and third contact position, said movable contacts following said main supporting and operating shaft during the rotational movement of said movable contact assembly from said first to said second contact position in which they are coupled with the corresponding fixed contacts and remaining in such position while said main supporting and operating shaft moves from said second to said third contact position in which said movable contacts and said fixed contacts are coupled and kept pressed (paragraph 0040).  
Regarding claim 3, Zabrocki discloses said latching mechanism comprising a latching element (18/19) movable between a first latching position and a second un-latching position.  
Regarding claim 4, Zabrocki discloses said latching element moved from said first latching position to said second unlatching position by an operating lever (12) connected to said handle mechanism.  
Regarding claim 5, Zabrocki discloses said latching element provided with a latching portion (at 18) adapted to cooperate with a driving lever (6) operatively connected to said movable contact assembly.  
Regarding claim 6, Zabrocki discloses said driving lever rotationally hinged on a transverse axis (11) and begins to move when the axis of the driving spring crosses said transverse axis (Fig. 5).  
Regarding claim 7, Zabrocki discloses a first end of said driving spring fixed on a pivot point (9) of said operating lever, while a second end of said driving spring is fixed on a pivot point on said driving lever (8) which is operatively connected to the movable contact assembly.  
Regarding claim 8, Zabrocki discloses said latching element (19) positioned on a fixed portion of said low voltage switching device.  
Regarding claim 9, Zabrocki discloses said latching element (19) comprising a latching lever (16) having a first end adapted to cooperate with a first operating lever (12) connected to said handle mechanism and a second end having a latching portion adapted to cooperate with a first driving lever (6) operatively connected to said movable contact assembly.  
Regarding claim 11, Zabrocki discloses said latching element (18) positioned on a movable part of said operating assembly.  
Regarding claim 12, Zabrocki discloses said latching element (19) fixed on a second operating lever (16) connected to said handle mechanism.  
Regarding claim 13, Zabrocki discloses said latching element (19) integrally made on a second operating lever (16) connected to said handle mechanism.  
Regarding claim 14, Zabrocki discloses said latching element provided with a latching portion adapted to cooperate with a second driving lever (second leg of 6) operatively connected to said movable contact assembly.  
Regarding claim 15, Zabrocki discloses the latching portion of said latching element adapted to cooperate with a shaft hinged (14) on said second driving lever.  
Regarding claim 16, Zabrocki discloses said latching mechanism comprises a latching element (18/19) movable between a first latching position and a second un-latching position.  
`	Regarding claim 17, Zabrocki discloses said latching element provided with a latching portion (19) adapted to cooperate with a driving lever(6) operatively connected to said movable contact assembly.  
Regarding claim 18, Zabrocki discloses a first end of said driving spring is fixed on a pivot point (9) of said operating lever, while a second end of said driving spring is fixed on a pivot point (8) on said driving lever which is operatively connected to the movable contact assembly.  
Regarding claim 19, Zabrocki discloses said latching element (19) integrally made on a second operating lever (16) connected to said handle mechanism.  
Regarding claim 20, Zabrocki discloses said latching element (19) provided with a latching portion adapted to cooperate with a second driving lever (second leg of 6) operatively connected to said movable contact assembly.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833